Case: 21-20451    Document: 00516415056        Page: 1    Date Filed: 08/01/2022




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                August 1, 2022
                                No. 21-20451                    Lyle W. Cayce
                                                                     Clerk

   John E. Hall,

                                                         Plaintiff—Appellant,

                                    versus

   City of Houston; Art Acevedo, Houston Police Chief; Kristie
   L. Lewis, Police Attorney; Chairman Anthony Hall, Former City
   Attorney; May Walker, Former Police Officer; Lee P. Brown, Former
   Mayor; Michael Dirden, Former Executive Chief; Gayland
   Malveaux; C. O. Bradford, Former Police Chief; J. Dotson,
   Former Assistant Chief; Renita Ferguson,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                               4:20-CV-3740


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
Case: 21-20451           Document: 00516415056              Page: 2      Date Filed: 08/01/2022




                                            No. 21-20451


   Per Curiam:*
           Pro Se Plaintiff-Appellant, a former police officer, John E. Hall
   contends that this case arises from “a code of silence conspiracy that gives
   privilege to law enforcement.” He further explains that the case is “about
   defendants who were indifferen[t] to 4 million dollars of taxpayer[] money
   being stolen in bogus overtime slips in 1994, the rights of a citizen to obtain
   police department records to clear his reputation based on a domestic
   violence entrapment case, and the illegal use of police resources in violation
   of equal protection laws.” The district court granted several 12(b)(6)
   motions to dismiss, culminating in a final dismissal for want of prosecution
   of the remaining claims. Finding no error in the district court’s orders to
   dismiss the case, we AFFIRM.
                                      I. Standard of Review
           We review a district court’s grant of a motion to dismiss de novo. 1 The
   plaintiff must plead “enough facts to state a claim to relief that is plausible
   on its face” to avoid dismissal.2 “[T]his court accepts all ‘well-pleaded facts
   as true, viewing them in the light most favorable to the plaintiff.’” 3




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
               Ferrer & Poirot, GP v. Cincinnati Ins. Co., 36 F.4th 656, 658 (5th Cir. 2022) (per
   curiam).
           2
               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
           3
            Martin K. Eby Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.
   2004) (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (per curiam)).




                                                  2
Case: 21-20451        Document: 00516415056              Page: 3      Date Filed: 08/01/2022




                                         No. 21-20451


           We construe the claims of a pro se litigant liberally, but “a pro se
   litigant ‘must still brief the issues and reasonably comply with’ Rule 28 of the
   Federal Rules of Appellate Procedure.”4 “[I]f a pro se plaintiff fails to argue
   claims in the body of his brief, those claims are considered abandoned.”5
                                          II. Waiver
           Hall failed to mention Defendants-Appellees Art Acevedo, Kristie L.
   Lewis, Anthony Hall, May Walker, Lee P. Brown, C.O. Bradford, or J.
   Dotsen in his appellate brief. Hall has therefore waived any objection to their
   dismissals. Hall also makes a litany of evidentiary objections but does not
   provide record citations to explain which stricken exhibits he is referencing.
   We cannot grant relief on the claims he raises without proper briefing.
                                         III. Recusal
           Hall contends that the district court judge erred when he did not
   recuse himself under 28 U.S.C. § 455(a). Hall claims that the judge became
   “complicit[] in fraud, misrepresentation, improper procedures, and
   misconduct.”
           The trial court explained that Hall believed “that the court did not
   sufficiently question the City of Houston’s attorney but ‘interviewed’ him
   for the City of Houston.” The court rejected this contention, explaining that
   Hall “is confused about the burden of proof in civil cases. Hall — not the
   City of Houston — must prove his case by a preponderance of the evidence.
   The court questioned Hall to understand the facts and allegations, not



           4
             Fosu v. Garland, 36 F.4th 634, 639 (5th Cir. 2022) (per curiam) (quoting Rui Yang
   v. Holder, 664 F.3d 580, 589 (5th Cir. 2011)).
           5
            Davis v. Lumpkin, 35 F.4th 958, 962 n.1 (5th Cir. 2022) (citing Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993)).




                                               3
Case: 21-20451            Document: 00516415056              Page: 4      Date Filed: 08/01/2022




                                             No. 21-20451


   because it is biased against him. Over more than an hour, Hall was allowed to
   explain his facts on his theories to an attentive court.”
           Any “judge . . . of the United States shall disqualify himself in any
   proceeding in which his impartiality might reasonably be questioned.” 6 A
   judge “shall also disqualify himself . . . [w]here he has a personal bias or
   prejudice concerning a party, or personal knowledge of disputed evidentiary
   facts concerning the proceeding.”7 We consider “whether a reasonable and
   objective person, knowing all of the facts, would harbor doubts concerning
   the judge’s impartiality.”8 “The objective standard relies on the ‘well-
   informed, thoughtful and objective observer, rather than the hypersensitive,
   cynical, and suspicious person.’”9 We review a judge’s refusal to recuse
   himself for abuse of discretion.10
           Hall contends that the district court judge made an improper
   comment during a hearing.11 The comment might have been unwise, but it
   did not rise to the level of animus that would mandate a recusal. The Supreme
   Court has explained that “judicial remarks during the course of a trial that
   are critical or disapproving of, or even hostile to, counsel, the parties, or their
   cases, ordinarily do not support a bias or partiality challenge.” 12 The passing
   remark at issue was a statement “of impatience, dissatisfaction, annoyance,


           6
                28 U.S.C. § 455(a).
           7
               Id. § 455(b) & b(1).
           8
            United States v. Brocato, 4 F.4th 296, 302 (5th Cir. 2021) (per curiam) (quoting
   United States v. Jordan, 49 F.3d 152, 155 (5th Cir. 1995)).
           9
                Id. at 302-03 (quoting Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003)).
           10
                Id. at 301.
           11
             The judge told Hall: “You have to quit smoking those cigars.” Hall understood
   the judge’s comment to be a reference to marijuana.
           12
                Liteky v. United States, 510 U.S. 540, 555 (1994).




                                                   4
Case: 21-20451           Document: 00516415056             Page: 5       Date Filed: 08/01/2022




                                            No. 21-20451


   and even anger, that are within the bounds of what imperfect men and
   women, even after having been confirmed as federal judges, sometimes
   display. A judge’s ordinary efforts at courtroom administration—even a
   stern and short-tempered judge’s ordinary efforts at courtroom
   administration—remain immune.”13
          Hall alleges that the district court judge “negotiated with some
   defendants/witnesses Dirden and Nuchia which indicated that he ma[y] have
   personal knowledge as a witness in this case.” Hall also claimed that the judge
   knew “Nuchia in law school and District Attorney Holmes.” Hall provides
   no evidence that even if the district court judge knew these individuals, such
   a relationship provided a basis for his recusal.
          The remainder of Hall’s complaints against the judge were based on
   decisions the judge made in the course of presiding over the case. For
   example, Hall contends that the judge’s decisions relating to evidentiary
   disputes showed the judge’s “predisposition . . . to deny Hall any
   opportunity to have discovery in this lawsuit.” “[J]udicial rulings alone
   almost never constitute a valid basis for a bias or partiality motion.” 14 Hall’s
   complaints “do not demonstrate bias and impartiality that are personal—as
   distinguished from judicial—in nature.”15 The judge’s recusal was not
   required.
                                       IV. Judicial Notice
          Hall contends that the district court erred “by not taking judicial
   notice that a code of silence operates within the Houston Police Department



          13
               Id. at 555-56.
          14
               Id. at 555.
          15
               United States v. Scroggins, 485 F.3d 824, 830 (5th Cir. 2007).




                                                  5
Case: 21-20451          Document: 00516415056              Page: 6      Date Filed: 08/01/2022




                                           No. 21-20451


   where police misconduct is not investigated and those officers who violated
   the code are retaliated against.” Federal Rule of Evidence 201 allows a court
   to take judicial notice of a “fact that is not subject to reasonable dispute
   because it: (1) is generally known within the trial court’s territorial
   jurisdiction; or (2) can be accurately and readily determined from sources
   whose accuracy cannot reasonably be questioned.” “[J]udicial notice applies
   to self-evident truths that no reasonable person could question, truisms that
   approach platitudes or banalities.”16 Hall’s vague request for the court to take
   judicial notice of a conspiracy “is closely joined to an obviously, and
   legitimately, controverted issue.”17 The district court correctly declined to
   take judicial notice of such a conspiracy.
                                      V. Leave to Amend
          Hall also contends that the district court erred by striking Hall’s third
   amended complaint for “failure to request leave to amend.” Hall avers that
   his third amended complaint explains how the defendants were personally
   involved in the conspiracy. He cites to Federal Rule of Civil Procedure
   15(a)(1)(B) for the proposition that he should be allowed to amend his
   pleading because the Defendants-Appellees had not yet filed a responsive
   pleading. The rule states that “A party may amend its pleading once as a
   matter of course . . . if the pleading is one to which a responsive pleading is
   required, 21 days after service of a responsive pleading or 21 days after service
   of a motion under Rule 12(b), (e), or (f), whichever is earlier.” 18
          Hall filed his original complaint on November 2, 2020. He filed his
   first amended complaint on November 6, 2020, four days later. Hall cannot


          16
               Hardy v. Johns-Manville Sales Corp., 681 F.2d 334, 347 (5th Cir. 1982).
          17
               Wooden v. Mo. Pac. R.R. Co., 862 F.2d 560, 563 (5th Cir. 1989).
          18
               (emphasis added).




                                                 6
Case: 21-20451          Document: 00516415056              Page: 7       Date Filed: 08/01/2022




                                           No. 21-20451


   rely on Rule 15 to support his amendment automatically because he had
   already amended his complaint “once as a matter of course.”
          Hall further contends that the amendment was necessary because
   Mayor Sylvester Turner was a required party under Rule 19 of the Federal
   Rules of Civil Procedure since Turner had acquired constructive knowledge
   of the alleged conspiracy. The district court dismissed Hall’s claims against
   Turner because “[n]o evidence indicates that Turner did anything other than
   serve as Houston’s mayor over 20 years after the actions of which Hall
   complains.” Hall has not shown that Turner was an indispensable party. The
   district court did not abuse its discretion by denying leave to amend.19
                             VI. Defendant-Appellee Malveaux
          The district court dismissed Hall’s claims against Gayland Malveaux
   for want of prosecution. The court had previously ordered Hall “to appear
   in court for a hearing on default judgment to articulate his claims against
   Malveaux with facts and evidence to support those claims.” The court
   dismissed the claims against Malveaux when Hall failed to show up to present
   his claims. Hall does not claim that he did appear to present his case. His
   objection on appeal that Malveaux should have been subpoenaed as a material
   witness is without merit because she was dismissed from the case for want of
   prosecution.
                               VII. Wiretap and Pen Registers
          Hall alleges that illegal wiretaps and pen registers were placed to
   provide surveillance on him by the internal affairs department of the Houston
   Police Department. He was going through a divorce with Malveaux at that
   time and contends that fellow Defendant-Appellee Renita Ferguson “began


          19
               McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 312 (5th Cir. 2002).




                                                  7
Case: 21-20451          Document: 00516415056               Page: 8       Date Filed: 08/01/2022




                                            No. 21-20451


   coaching [Malveaux] on domestic violence scenarios in order to disqualify
   Hall.” As a result, a complaint was placed in Hall’s internal affairs file
   without his notice “for over 25 years.” He contends “that the internal affairs
   division used illegal wiretap and pen register investigative equipment to assist
   Malveaux in the divorce proceedings because she was politically connected.”
   After further investigation, Hall explained that a “May 31, 2018 open records
   correspondence [reveals that] the police department targeted Hall for a
   criminal investigation using pen registers and wiretaps.” Hall is still unsure
   about the accuracy of this information. “Despite exercising due diligence,
   Hall could not determine the accuracy of the information or the identity of
   the complainant.”
          Hall is frustrated because the district court judge refused “to make the
   City Attorney and the internal affairs division produce any court orders
   signed by Judges.” He explains that “[c]ourt orders are public records;
   therefore, the absence of the court orders meant that the use of the pen
   registers and wiretaps were illegally conducted.” He concludes that the
   absence of court orders indicates fraud and that fraud tolls the statute of
   limitations.
          The district court is correct that a two-year statute of limitations bars
   Hall’s claims. Hall brings this claim under 42 U.S.C. §§ 1981, 1983, 1985 and
   the Interception of Wire and Electronic Communications Act, 18 U.S.C. §
   2520. “Section 1981 does not contain a limitations period [so] courts have
   traditionally applied the relevant state personal injury limitations period.”20
   Under Texas law, “the two-year statute of limitations for personal injury
   actions in Texas controls.”21 The same is true for Section 1983 and 1985


          20
               Johnson v. Crown Enters., Inc., 398 F.3d 339, 341 (5th Cir. 2005).
          21
               Jones v. Alcoa, Inc., 339 F.3d 359, 364 (5th Cir. 2003).




                                                  8
Case: 21-20451          Document: 00516415056               Page: 9   Date Filed: 08/01/2022




                                             No. 21-20451


   claims.22 The Interception of Wire and Electronics Communications Act also
   has a two-year statute of limitations.23
          Federal law controls when the clock starts to run:
          Under federal law, a cause of action accrues the moment the
          plaintiff knows or has reason to know of the injury that is the
          basis of his complaint. Thus, the statute of limitations begins to
          run from the moment the plaintiff becomes aware that he has
          suffered an injury or has sufficient information to know that he
          has been injured.24
   Even if we put Hall in the best light (as we must at the motion-to-dismiss
   stage) and start the clock at the discovery of the May 31, 2018 open records
   correspondence, his suit is still untimely. He filed it on November 2, 2020 —
   five months after the two-year period had run. Hall’s allegations of fraud
   were repeatedly raised in the district court. The court explained that it “has
   repeatedly told [Hall] his fraud on the court claim is baseless.” Hall does not
   question that conclusion on appeal so fraud is not a valid basis to toll the
   statute of limitations which had already run in this case.
                                        VIII. Jury Trial
          Hall further contends that he was denied his right to a jury trial. As
   the district court explained, however, Hall “does not have a right to a jury
   trial in a default judgment hearing.” “Dismissal of [] claims pursuant to a




          22
              Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001); Helton v.
   Clements, 832 F.2d 332, 334 (5th Cir. 1987).
          23
               18 U.S.C. § 2520(e).
          24
               Helton, 832 F.2d at 334-35.




                                                  9
Case: 21-20451         Document: 00516415056               Page: 10       Date Filed: 08/01/2022




                                           No. 21-20451


   valid 12(b)(6) motion does not violate [Hall’s] right to a jury trial under the
   Seventh Amendment.”25
                                     IX. In-Camera Review
          Hall finally objects to the district court’s in-camera review of
   documents produced by the City of Houston. The court explained that it
   “has reviewed the documents from the City, and they do not support [Hall’s]
   claims. He is not entitled to these confidential documents, and this court will
   not give them to him.” Hall cites inapplicable criminal law and out-of-circuit
   precedents that cannot provide a basis for his claim. “It is settled that in
   camera proceedings are an appropriate means to resolve disputed issues of
   privilege.”26 Hall has thus not demonstrated that this evidentiary decision
   constituted error.
                                          X. Conclusion
          Hall has not presented any valid reason to disturb the district court’s
   judgment, so we AFFIRM.




          25
               Hasse v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 n.5 (5th Cir. 2014).
          26
               In re Eisenberg, 654 F.2d 1107, 1112 n.7 (5th Cir. Unit B Nov. 1981).




                                                 10